Exhibit 10.1

September 30, 2019

Ampco-Pitt Corporation,

as Borrowing Agent

726 Bell Avenue, Suite 301

Box 427

Carnegie, PA 15106

Attention: Chief Financial Officer and General Counsel

 

  Re:

Credit facility provided to AIR & LIQUID SYSTEMS CORPORATION, a Pennsylvania
corporation (“ALS”), UNION ELECTRIC STEEL CORPORATION, a Pennsylvania
corporation (“UES”), ALLOYS UNLIMITED AND PROCESSING, LLC, a Pennsylvania
limited liability company (“Alloys”), AKERS NATIONAL ROLL COMPANY, a Delaware
corporation (“National Roll”), AKERS SWEDEN AB, a company duly incorporated and
organized under the laws of Sweden with registration number 556031-8080 (“Akers
Sweden”), AKERS AB, a company duly incorporated and organized under the laws of
Sweden with registration number 556153-4792 (“Akers AB”) (Akers Sweden and Akers
AB are, each a “Swedish Borrower” and collectively, the “Swedish Borrowers”),
UNION ELECTRIC STEEL UK LIMITED, a limited liability company organized under the
laws of England and Wales with registered company number 00162966 (the “UK
Borrower”), and ASW Steel Inc., an Ontario corporation (“ASW”)(ALS, UES, Alloys,
National Roll, the Swedish Borrowers, the UK Borrower, ASW and each Person (as
defined in the Credit Agreement (as hereinafter defined)) joined hereto as a
borrower from time to time, are collectively, the “Borrowers”, and each a
“Borrower”), AMPCO-PITTSBURGH CORPORATION, a Pennsylvania corporation
(“Ampco-Pitt Corp.”), AMPCO UES SUB, INC., a Delaware corporation (“Ampco UES”),
the other Guarantors (as defined in the Credit Agreement) party thereto, the
Lenders (as defined in the Credit Agreement) party thereto, and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as agent for the Lenders (hereinafter
referred to in such capacity as the “Agent”).

Dear Sir/Madame:

Reference is made to that certain Revolving Credit and Security Agreement, dated
effective as of May 20, 2015, by and among the Borrowers (other than ASW), the
Guarantors, the Lenders and the Agent, as amended by that certain: (i) First
Amendment to Revolving Credit and Security Agreement, dated October 31, 2016, by
and among the Borrowers, the Guarantors, the Lenders and the Agent; (ii) Second
Amendment to Revolving Credit and Security Agreement, dated March 2, 2017, by
and among the Borrowers, the Guarantors, the Lenders and the Agent; and
(iii) Third Amendment to Revolving Credit and Security Agreement, dated
September 28, 2018, by and among the Borrowers, the Guarantors, the Lenders and
the Agent (as further amended, modified, supplemented, extended, renewed or
restated from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to them in the
Credit Agreement.



--------------------------------------------------------------------------------

Pursuant to Section 7.1(b) of the Credit Agreement, each Loan Party agreed that,
among other things, no Loan Party would sell, lease, transfer or otherwise
dispose of any of its properties or assets, except (i) (a) the sale of Inventory
in the Ordinary Course of Business and (b) the disposition or transfer of
obsolete and worn-out equipment and equipment no longer used or useful in the
reasonable judgment of the Loan Parties and in the Ordinary Course of Business
during any fiscal year having an aggregate fair market value of not more than
Five Million and 00/100 Dollars ($5,000,000.00) and only to the extent that
(x) the proceeds of any such disposition are used to acquire replacement
equipment which is subject to Agent’s first priority security interest or
(y) the proceeds of which are remitted to Agent to be applied pursuant to
Section 2.20, (ii) Equity Interests of any Excluded Subsidiary and (iii) any
other sales or dispositions expressly permitted by this Agreement.

The Loan Parties have informed the Agent that AMPCO UES has entered into that
certain Share Purchase Agreement, dated as of September 30, 2019, by and among
Valbruna Canada Ltd., a company organized and existing under the laws of the
Province of New Brunswick, Canada (the “Purchaser”), ASW, Ampco-Pitt Corp., and
AMPCO UES (the “Sale Agreement”) (a true and correct copy of which (together
with all schedules and exhibits thereto) is attached hereto as Exhibit “A”),
whereby Purchaser has agreed, subject to the terms and provisions of the Sale
Agreement, to purchase from AMPCO UES and AMPCO UES has agreed to sell to
Purchaser all of the issued and outstanding equity of ASW (the “Purchased
Shares”), for an aggregate purchase price of Eight Million and 00/100 Dollars
($8,000,000.00) (the “Cash Purchase Price”), which Cash Purchase Price will be
subject to: (i) initial adjustment on the Closing Date (as defined in the Sale
Agreement), as provided in Section 1.02 of the Sale Agreement (such initially
adjusted payment amount (the “Closing Date Payment”); and (ii) final adjustment,
as promptly as practicable, but no later than sixty (60) days after the Closing
Date, as provided in Section 1.07 of the Sale Agreement (the transactions
contemplated under the Sale Agreement with respect to the Purchased Shares are,
collectively, the “Sale Transaction”). Consummation of the Sale Transaction
would not be permitted under Section 7.1 of the Credit Agreement without the
consent of the Required Lenders.

The Loan Parties have requested that the Agent and Lenders consent to the Sale
Transaction. Please be advised that the Agent and Required Lenders hereby
consent to the Sale Transaction; provided, however, that such consent is given
subject to the satisfaction of the Conditions (as defined below).

As used herein, “Conditions” shall mean the performance and/or delivery, in form
and substance reasonably satisfactory to the Agent, of the following items:

(a) this letter, duly executed by the Loan Parties and the Required Lenders;

 

-2-



--------------------------------------------------------------------------------

(b) receipt by the Agent (for itself and the benefit of the Lenders), of an
amount equal to the greater of: (i) the Closing Date Payment; or (ii) Three
Million Eleven Thousand Seven Hundred One and 25/100 Dollars ($3,011,701.25), by
wire transfer of immediately available funds (such funds to be applied to the
principal balance of Revolving Advances outstanding and payable by ASW under the
Canadian Sublimit and accrued and unpaid interest with respect thereto and the
excess, if any, of the Closing Date Payment amount, if applicable, shall be
released to the Borrowers);

(c) receipt by the Agent (for itself and the benefit of the Lenders), of either
(y), the: (i) original Letter of Credit (#38111524-00-000), in the amount of
Eight Hundred Sixty-Nine Thousand Four Hundred Seven and 00/100 Canadian Dollars
(CD$869,407.00), issued on behalf of ASW for the benefit of TD Commercial
Banking; and (ii) original Letter of Credit (#18130593), in the amount of One
Hundred Eighty-Five Thousand and 00/100 Canadian Dollars (CD$185,000.00), issued
on behalf of ASW for the benefit of Enbridge Gas Distribution, Inc. (the
foregoing, each an “ASW Letter of Credit”), or (z) written confirmation, in form
and substance acceptable to the Agent, that the beneficiary of the applicable
ASW Letter of Credit has received a replacement letter of credit and/or is
otherwise no longer relying upon the applicable ASW Letter of Credit and is
returning the original of such ASW Letter of Credit to the Agent;

(d) fully-executed copies of all agreements, documents and instruments executed
and/or delivered in connection with the Sale Agreement; and

(e) any other such documents, instruments or evidence as may be reasonably
requested by the Agent.

Agent hereby confirms that, upon satisfaction of each of Conditions (a), (b),
(c) and (d) above: (i) ASW will be automatically released from any and all of
its obligations as a Borrower and will cease to be a “Borrower” or otherwise an
obligated party under the Credit Agreement and all Other Documents; (ii) all
Liens, security interests and other encumbrances under the Credit Agreement or
any Other Documents with respect to ASW or the assets of ASW will be
automatically terminated and released without further action by any party;
(iii) the Agent will release and deliver all stock certificates of ASW in its
possession and any other possessory collateral with respect to ASW in its
possession to the Purchaser; and (iv) the Agent will promptly file or cause to
be filed all necessary: (y) UCC-3 Financing Statement Terminations and/or
Financing Statement Amendments and (z) Terminations and/or Discharges under the
PPSA, in each case, in the forms set forth as attached in Exhibit “B” attached
hereto.

Further, in addition to the consent and releases set forth above, upon
satisfaction of each of Conditions (a), (b), (c) and (d) above, Section 1.2 of
the Credit Agreement is hereby amended by deleting the following definition its
entirety and in its stead inserting the following:

“Canadian Sublimit” shall mean a Dollar Equivalent amount equal to Zero and
00/100 Dollars ($0.00).

 

-3-



--------------------------------------------------------------------------------

The consent, releases and amendment contained herein shall be limited to the
specific consent, releases and amendment made herein. Except as set forth
herein, the Agent and the Lenders hereby expressly reserve all rights, remedies,
powers and privileges they have or may have under the Credit Agreement, any of
the Other Documents, and applicable law or equity. Except as otherwise modified
herein, all other terms and conditions of the Credit Agreement and the Other
Documents continue in full force and effect and are unmodified by this letter.

[INTENTIONALLY LEFT BLANK]

 

-4-



--------------------------------------------------------------------------------

If the foregoing terms and conditions are acceptable to you, please indicate
your acceptance by signing in the spaces indicated below. This letter agreement
shall constitute a rider to and form a part of the Credit Agreement, as the same
may be further amended, modified or supplemented from time to time.

 

PNC Bank, National Association, as Agent and as a Lender By:   /s/ David Thayer
Name:   David Thayer Title:   Vice President First National Bank of
Pennsylvania, as a Lender By:   /s/ Angéle Stobener Name:   Angéle Stobener
Title:   Vice President Citizens Bank of Pennsylvania, as a Lender By:   /s/
Donald P. Haddad Name:   Donald P. Haddad Title:   Senior Vice President



--------------------------------------------------------------------------------

Acknowledged and accepted this

30th day of September, 2019.

 

                                   BORROWERS: WITNESS/ATTEST:       AIR & LIQUID
SYSTEMS CORPORATION, a Pennsylvania corporation

/s/ Sharon Connolly

      By:   

/s/ Rose Hoover

      Name: Rose Hoover       Title: Executive Vice President WITNESS/ATTEST:   
   UNION ELECTRIC STEEL CORPORATION, a Pennsylvania corporation

/s/ Sharon Connolly

      By:   

/s/ Rose Hoover

      Name: Rose Hoover       Title: Vice President WITNESS/ATTEST:       ALLOYS
UNLIMITED AND PROCESSING, LLC, a Pennsylvania limited liability company

/s/ Sharon Connolly

      By:   

/s/ Rose Hoover

      Name: Rose Hoover       Title: Vice President WITNESS/ATTEST:       AKERS
NATIONAL ROLL COMPANY, a Delaware corporation

/s/ Sharon Connolly

      By:   

/s/ Rose Hoover

      Name: Rose Hoover       Title: Vice President WITNESS/ATTEST:       AKERS
SWEDEN AB, a company duly incorporated and organized under the laws of Sweden

/s/ Monica Önnestig

      By:   

/s/ Guido Jeifetz

      Name: Guido Jeifetz       Title: Director



--------------------------------------------------------------------------------

                             BORROWERS (continued): WITNESS/ATTEST:     AKERS
AB, a company duly incorporated and organized under the laws of Sweden

/s/ Monica Önnestig

    By:   

/s/ Guido Jeifetz

    Name: Guido Jeifetz     Title: Director WITNESS/ATTEST:     UNION ELECTRIC
STEEL UK LIMITED, a limited liability company organized under the laws of
England and Wales

/s/ Sharon Connolly

    By:   

/s/ Samuel C. Lyon

    Name: Samuel C. Lyon     Title: President WITNESS/ATTEST:     ASW STEEL
INC., an Ontario corporation

/s/ Sharon Connolly

    By:   

/s/ Rose Hoover

    Name: Rose Hoover     Title: Vice President     GUARANTORS: WITNESS/ATTEST:
    AMPCO-PITTSBURGH CORPORATION, a Pennsylvania corporation

/s/ Sharon Connolly

    By:   

/s/ Rose Hoover

    Name: Rose Hoover     Title: President, Chief Administrative Officer and
Assistant Secretary WITNESS/ATTEST:     AMPCO-PITTSBURGH SECURITIES V LLC, a
Delaware limited liability company

/s/ Sharon Connolly

    By:   

/s/ Rose Hoover

    Name: Rose Hoover     Title: President



--------------------------------------------------------------------------------

    GUARANTORS (continued): WITNESS/ATTEST:     AMPCO-PITTSBURGH SECURITIES V
INVESTMENT CORPORATION, a Delaware corporation

/s/ Sharon Connolly

    By:   

/s/ Rose Hoover

    Name:    Rose Hoover     Title:    President WITNESS/ATTEST:     AMPCO UES
SUB, INC., a Delaware corporation

/s/ Sharon Connolly

    By:   

/s/ Rose Hoover

    Name:    Rose Hoover     Title:    President WITNESS/ATTEST:  
                                   FCEP DELAWARE LLC, a Delaware limited
liability company

/s/ Sharon Connolly

    By:   

/s/ Rose Hoover

    Name:    Rose Hoover     Title:    Executive Vice President WITNESS/ATTEST:
    THE DAVY ROLL COMPANY LIMITED, a limited liability company organized under
the laws of England and Wales

/s/ Sharon Connolly

    By:   

/s/ Rose Hoover

    Name:    Rose Hoover     Title:    Director WITNESS/ATTEST:     ROLLS
TECHNOLOGY INC., a Delaware corporation

/s/ Sharon Connolly

    By:   

/s/ Rose Hoover

    Name:    Rose Hoover     Title:    Vice President